Citation Nr: 1445208	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1998 to January 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On April 25, 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

The instant matter was previously before the Board in September 2011, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ thereafter readjudicated the claim and denied it via a July 2012 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  The evidence of record does not establish a current hearing impairment as defined by VA.

2.  The evidence of record fails to establish that that the Veteran suffers from tinnitus that is related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.385 (2013).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate his claims of service connection for hearing loss and tinnitus, as well as of VA's duty to assist and of his responsibilities in the adjudication of her claim, via a letter dated in June 2007, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  The evidence obtained and/or associated with the claims folder includes the Veteran's service treatment records (STRs), VA treatment records, private medical evidence, and lay statements in support of his claims, to include his April 2011 hearing testimony.  The Board notes that on remand from the Board, the Veteran was afforded the opportunity to provide additional information regarding treatment from private clinicians, which evidence could have helped to substantiate his claims.  However, the Veteran failed to respond to the AOJ's request.

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  Here, the Veteran's claims of service connection for hearing loss and tinnitus were remanded for the Veteran to be scheduled for VA audiology examination.  The record indicates that the Veteran failed to report for his scheduled examinations.  No reason has been given for why the Veteran failed to report; nor has the Veteran, at any point during the pendency of his claim, requested that his examination be rescheduled. 

In this regard, if a claimant fails to report for a scheduled examination, VA regulations provide:

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.

38 C.F.R. § 3.655(a) (2013).  Paragraph (b) further provides, in pertinent part : "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).

In this case, here is no evidence demonstrating that the Veteran had an adequate reason or "good cause" for failing to report to be examined when VA requested.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As required by 38 C.F.R. § 3.655(b), the Board will adjudicate the claims of service connection for hearing loss and tinnitus on the basis of the existing record.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

A.  Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

As discussed in the Board's September 2011 action, the record then before it failed to contain a showing of hearing impairment within the meaning of 38 C.F.R. § 3.385.  Further, although the Veteran's STRs contained an indication that the Veteran was routinely exposed to noise in service, audiometric data from January 2002 also failed to demonstrate hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  However, given the Veteran's assertion that he had first experienced diminished hearing in service, which had persisted since that time, the Board remanded the matter for the Veteran to be scheduled for a VA audiology examination to determine whether the Veteran in fact has hearing impairment and, if so, the likelihood that such hearing loss is attributable to his active military service.  

As noted above, the Veteran failed to report for his scheduled VA audiology examination and has not, to date, demonstrated good cause for failing to do so.  Accordingly, his claim of service connection for hearing loss must be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655(b).

In the instant case, objective test results demonstrate that the Veteran does not have hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  The record is devoid of audiometric testing data since January 2002 and the Veteran has not indicated that he has undergone any further audiometric testing during the pendency of his claim.  Indeed, during his April 2011 hearing the Veteran stated that he could not remember when he last had his hearing tested.  Although the Veteran indicated having been diagnosed as having hearing loss by a private physician, the Veteran has submitted no records to support that assertion; nor did he, on remand from the Board, provide the requisite information for VA to request any such private treatment records.  Thus, there is no objective evidence of record upon which to conclude that the Veteran has, since filing his claim in June 2007, met the requirements of 38 C.F.R. § 3.385.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in the absence of evidence that the Veteran currently has hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service connection for hearing loss is not warranted.

B.  Tinnitus

The Veteran has asserted that he suffers from tinnitus as a result of his active military service.  Specifically, he stated that he reported ringing in his ears while in service, which a clinician in service diagnosed as tinnitus and informed him that it was due to his exposure to loud noises.  

In the instant case, the Board finds that regardless of whether the Veteran may have been accurately diagnosed as having noise-induced tinnitus in service, and despite the Veteran being competent to report experiencing similar symptomatology since that time, tinnitus is not one of the conditions identified in 38 C.F.R. § 3.309(a).  Thus, the recent holding in Walker would indicate that the nexus prong cannot be established based on a showing of chronicity or continuity of symptomatology.  See Walker, supra; 38 C.F.R. § 3.303(b).  

The Board again notes that the Veteran failed to report for his scheduled VA examination and thus his claim must be decided on the evidence currently of record.  See 38 C.F.R. § 3.655.  Based on the evidence currently of record, the Board finds that service connection for tinnitus must be denied, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  Although service connection may in certain cases be establish based of lay evidence demonstrating a continuity of symptomatology since service, the Veteran's lay assertions are not sufficient in this case, as tinnitus is not a chronic disability as defined by regulation.  38 C.F.R. § 3.309(a).  

In finding that service connection for tinnitus is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


